Cornish, J.,
dissenting.
The promise in the contract was to “save harmless the said obligee from pecuniary loss resulting from the breach,” etc. The obligee has suffered no pecuniary loss, and yet we are holding the surety on the bond liable for loss suffered by third parties, strangers to the contract, and in a case where it cannot be said that any promise was made for their benefit, unless we say that the parties intended the statutory bond. The opinion says: “It (the contract) contains no provision for the payment of laborers and materialmen as the statute requires.” Is not the situation then clear”? A provision intended, or possibly intended, is not inserted. Must we not then say to the plaintiff, as we said, in substance, to the plaintiff in Perkins County v. Miller, 55 Neb. 141: “You can recover only upon the contract as made and alleged. If written contrary to the intention of the parties in omitting a provision intended by them, then your remedy is to have the contract reformed so as to express the true intent of the parties.” This has been the law from time immemorial. For a special statute or another writing to become part of the written contract, it must be incorporated in it, in words clearly showing an intention to do so. The opinion agrees that it was not so incorporated, but appears to hold that we can read the *620statute into the contract, because, by a process of what I regard as unsound reasoning or innuendo, we persuade ourselves that the parties may have or should have so intended. Do we not know that the fact, in all probability, is to the contrary — that this surety, an ignorant man, signing for his friend without consideration, and heretofore a favorite of the law, never knew of the statute, and only thought he was promising to save the obligee harmless ? There is no rule of law that a statute like this can be read into the contract, whether incorporated or not. I know of no text-book writer or decisions of other states so holding. This is because the statute does not undertake to say what the contract shall be between the school officers and this particular surety. It prescribes a duty for the school officers alone, who may be liable for negligence to any person injured by their failure to perform. A contractor does not u disobey” the law, as The opinion says, in failing to give the statutory bond. He may refuse to give it, or be unable to give it, or ignorantly fail to give it, in any of which cases he is only liable on his contract as made. But his (the contractor’s) intention or liability is not in point. Surely the surety cannot be held liable for some secret intent of the contractor, undisclosed to him, and, as the opinion says, not expressed in the contract. The law is read into any and all contracts only in so far as the law is applicable to the contract as written. If a contract is ambiguous or uncertain, then it is either void or subject to testimony to explain the ambiguity. Here we are denying to the surety the right to prove by the testimony of all the parties that he did not intend to have inserted in the contract the provision in question; the opinion itself showing that it was not so inserted.
Let us suppose that testimony were taken which would show (as it probably would not) that at the time the surety signed the bond he was told of the statutory bond and had peremptorily refused to sign such a bond. Then, I would like to know by what law he could be held *621liable except upon the bond which he does sign. The law never makes the contract between the parties except in those cases where the law undertakes to say what the contract shall be, as sometimes in insurance law. The citizen is left free to contract in his own way and is bound only by the terms of the contract as made.
When courts begin to interpret contracts differently from their true intent, they enter a most dangerous field of innovation. Following such a rule, it will easily come about that the citizen’s rights in his dealings with others will be determined by his or the others’ social status. Labor will be degraded, not helped, and the citizen’s most valuable right of freely contracting denied. I have discussed one phase of the question involved in my dissent in Forburger Stone Co. v. Lion Bonding & Surety Co. ante, p. 202, 208.